

116 HR 5449 IH: Road User Charge Advancement Act of 2019
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5449IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Blumenauer (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAST Act to reauthorize the surface transportation system funding alternatives
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Road User Charge Advancement Act of 2019. 2.Surface transportation system funding alternativesSection 6020 of the FAST Act (23 U.S.C. 503 note) is amended—
 (1)in subsection (c) by adding at the end the following:  (6)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.;
 (2)in subsection (g) by striking 50 and inserting 80; (3)in subsection (i)—
 (A)by striking 2 years after and inserting 1 year after; (B)by striking every 2 years and inserting annually; and
 (C)by inserting and a determination of the characteristics of the most successful mechanisms with the highest potential for future widespread deployment before the period;
 (4)in subsection (j)— (A)in paragraph (1) by striking and at the end;
 (B)in paragraph (2) by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (3)$20,000,000 shall be used to carry out this section for fiscal year 2021; (4)$25,000,000 shall be used to carry out this section for fiscal year 2022;
 (5)$25,000,000 shall be used to carry out this section for fiscal year 2023; (6)$30,000,000 shall be used to carry out this section for fiscal year 2024; and
 (7)$35,000,000 shall be used to carry out this section for fiscal year 2025.; and (5)by adding at the end the following:
				
 (l)Special considerationIn selecting grant recipients under this section during fiscal years 2021 through 2025, the Secretary shall provide special consideration to proposed projects that—
 (1)carry out activities not previously carried out by the applicant that advance the knowledge and practice of surface transportation system funding alternatives; or
 (2)collect revenue from pilot project participants.. 